In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-19-00009-CV
        ___________________________

     IN THE INTEREST OF B.W., A CHILD



     On Appeal from the 235th District Court
             Cooke County, Texas
         Trial Court No. CV15-00769


      Before Birdwell, Bassel, and Womack, JJ.
Supplemental Memorandum Opinion by Justice Bassel
                SUPPLEMENTAL MEMORANDUM OPINION

      On May 9, 2019, this court issued its opinion and rendered judgment in this

cause affirming the termination of Appellant C.W.’s (Father’s)1 parental rights to

Blake2 after holding that the evidence was sufficient to support two unchallenged

section 161.001(b)(1) grounds—(F) and (Q). In re B.W., No. 02-19-00009-CV, 2019
WL 2041808, at *8–9 (Tex. App.—Fort Worth May 9, 2019, no pet.) (mem. op.). The

following week, the Texas Supreme Court issued its opinion in In re N.G., in which it

held that due process and due course of law requirements mandate that an appellate

court must address and detail its analysis for an appeal of termination of parental

rights when a parent has presented an issue under family code section

161.001(b)(1)(D) or (E) even when there is sufficient evidence to support another

enumerated ground for termination. See No. 18-0508, 2019 WL 2147263, at *4 (Tex.

May 17, 2019). We therefore supplement our May 9, 2019 opinion with the following

analysis of the portion of Father’s second issue challenging the section

161.001(b)(1)(E) finding.

      Texas Family Code section 161.001(b)(1)(E) provides that the court may order

termination of the parent-child relationship if the court finds by clear and convincing


      1
         See generally Tex. Fam. Code Ann. § 109.002(d) (providing that on the court’s
own motion, it may in its opinion identify the parties by fictitious names or by their
initials only).
      2
       See Tex. R. App. P. 9.8(b)(2) (requiring court to use aliases to refer to minors in
an appeal from a judgment terminating parental rights).

                                            2
evidence that the parent has “engaged in conduct or knowingly placed the child with

persons who engaged in conduct [that] endangers the physical or emotional well-being

of the child.” Tex. Fam. Code Ann. § 161.001(b)(1)(E). To “endanger” means to

expose a child to loss or injury or to jeopardize a child’s emotional or physical health.

See In re M.C., 917 S.W.2d 268, 269 (Tex. 1996). Under subsection (E), the evidence

must show that the endangerment was the result of the parent’s conduct, including

acts, omissions, or failure to act. In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort

Worth 2003, no pet.). Termination must be based on more than a single act or

omission, and there must be a voluntary, deliberate, and conscious course of conduct

by the parent. Id. While endangerment often involves physical endangerment, the

statute does not require that conduct be directed at a child or that the child actually

suffers injury; rather, the specific danger to the child’s well-being may be inferred

from the parent’s misconduct alone. Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d
531, 533 (Tex. 1987). A parent’s conduct that subjects a child to a life of uncertainty

and instability endangers the child’s physical and emotional well-being. In re A.B., 412
S.W.3d 588, 599 (Tex. App.—Fort Worth 2013) (en banc op. on reh’g), aff’d, 437
S.W.3d 498 (Tex. 2014). “Domestic violence, want of self[-]control, and propensity for

violence may be considered as evidence of endangerment.” In re J.I.T.P., 99 S.W.3d 841,

845 (Tex. App.—Houston [14th Dist.] 2003, no pet.). Evidence of criminal conduct,

convictions, or imprisonment is relevant to a review of whether a parent engaged in a

course of conduct that endangered the well-being of the child. A.S. v. Tex. Dep’t of

                                           3
Family & Protective Servs., 394 S.W.3d 703, 712–13 (Tex. App.—El Paso 2012, no pet.).

Finally, we may consider conduct that occurred outside the child’s presence, including

conduct before the child’s birth. Walker v. Tex. Dep’t of Family & Protective Servs., 312
S.W.3d 608, 617 (Tex. App.—Houston [1st Dist.] 2009, pet. denied).

      In our May 9, 2019 opinion, we set forth a detailed factual background. Here,

we recap only the facts that are relevant to an analysis of the endangering-conduct

finding:

           • Mother testified that when she was pregnant with Blake, Father yelled at

              her, pushed her up against a wall, and then held her down in the front

              yard. B.W., 2019 WL 2041808, at *1.

           • Mother said that Father had been violent towards her while Blake was

              present by verbally abusing her when Blake was only a few months old

              to a year old. Id.

           • The record demonstrates that in 2015, Father was charged with

              aggravated assault with a deadly weapon and was placed on deferred-

              adjudication community supervision. Id. Mother testified that Father’s

              criminal charge was a result of his assaulting his then-girlfriend. Id.

           • Mother testified that Father’s drug usage created a situation that had

              endangered Blake’s physical and emotional well-being.           Id.   Mother

              explained that Father had anger issues and was very violent when he was



                                             4
   on drugs. Id. Mother testified that she had seen Father hit Paternal

   Grandmother on the back with a broomstick and that he had been

   verbally abusive to Paternal Grandmother and Paternal Grandfather. Id.

   at *1 n.5.

• Mother testified that her concerns about Father’s drug use were

   confirmed when his community supervision was revoked due to failed

   drug tests and he was adjudicated guilty of aggravated assault with a

   deadly weapon. Id. at *2. The judgment reflects that Father was placed

   on deferred-adjudication community supervision in 2015; that the State

   filed a motion to adjudicate, alleging that Father had violated multiple

   conditions of his community supervision; that he pleaded true to the

   alleged violations; and that the trial court found the allegations to be

   true, adjudicated Father guilty of aggravated assault, and sentenced him

   to ten years’ confinement. Id. The record reflects that Father’s parole

   eligibility date is January 13, 2023. Id.

• Paternal Grandmother said that Father began using drugs at the end of

   high school and had used drugs off and on for eight years. Id. at *3.

   Paternal Grandmother admitted that when Father was doing drugs, he

   would push her, yell at her, and scream at her and Paternal Grandfather. Id.




                                   5
          • Paternal Grandmother admitted that someone who had abused drugs

             and had committed aggravated assault with a deadly weapon was not a

             good, stable parent.     Id. at *4.   Paternal Grandmother could not

             guarantee that Father would stay clean after he is released from prison.

             Id.

          • Paternal Grandfather admitted that he and Father had engaged in verbal

             altercations. Id.

          • Paternal Uncle did not believe that it was a trait of a good father to use

             drugs in violation of a court order prohibiting him from using drugs. Id.

Additionally, the record reflects that in the Order in Suit to Modify Parent–Child

Relationship rendered by the trial court on September 29, 2016, the trial court found

that “[Father] has a history or pattern of committing family violence during the two-

year period preceding or during the pendency of the suit.” Id. at *6.

      As demonstrated by the facts above, Father had a history of drug use, anger

issues, and domestic violence, which culminated in a criminal conviction for

aggravated assault with a deadly weapon. As a result of that conviction, Father was

incarcerated at the time of the termination trial and was not eligible for parole until

2023. It is beyond doubt that violence and illicit drug use endanger a child’s physical

and emotional well-being. Father has repeatedly engaged in endangering conduct, and

the factfinder could reasonably form a firm belief or conviction that Father may



                                           6
engage in such conduct in the future. Thus, we conclude that this evidence is

sufficient to allow the trial court as factfinder to determine that Father had engaged in

conduct that endangered Blake’s physical or emotional well-being. See In re A.A.M.,

464 S.W.3d 421, 426 (Tex. App.—Houston [1st Dist.] 2015, no pet.) (recognizing

parental drug use and abusive conduct by a family member may endanger a child’s

well-being under subsection (b)(1)(E)); In re C.J.S., 383 S.W.3d 682, 689–90 (Tex.

App.—Houston [14th Dist.] 2012, no pet.) (holding evidence sufficient to support

subsection (b)(1)(E) finding based on parent’s positive drug tests, poor judgment, and

lack of impulse control); J.T.G., 121 S.W.3d at 131 (holding evidence legally sufficient

to support endangerment findings because parent had a history of domestic violence,

drug abuse, and criminal conduct). Accordingly, we overrule the portion of Father’s

second issue challenging the section 161.001(b)(1)(E) finding.

      Having complied with the Texas Supreme Court’s directive in N.G., we again

affirm the judgment terminating Father’s parental rights to Blake. See 2019 WL
2147263, at *4; see also In re C.M.-L.G., No. 14-16-00921-CV, 2017 WL 1719133, at

*8–10, *13 (Tex. App.––Houston [14th Dist.] May 2, 2017, pet. denied) (mem. op.)

(addressing (E) finding for collateral consequences purposes, holding evidence

sufficient under that ground, and affirming entire judgment).

                                                      /s/ Dabney Bassel
                                                      Dabney Bassel
                                                      Justice

Delivered: June 6, 2019

                                           7